Citation Nr: 0801441	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  99-18 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for degenerative disc disease of the cervical spine.

2.  Entitlement to a disability rating in excess of 10 
percent for the residuals of a right ankle injury.

3.  Entitlement to a disability rating in excess of 10 
percent for allergic rhinitis.

4.  Entitlement to a compensable disability rating for the 
residuals of a laceration to the cornea of the left eye.

5.  Entitlement to a compensable disability rating for 
chondromalacia patella of the right knee for the period of 
time prior to February 17, 2005.

6.  Entitlement to a disability rating in excess of 10 
percent for chondromalacia patella of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from December 
1971 to December 1974 and from February 1981 to December 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  That rating decision, in part, granted 
service connection for the disabilities at question.  The 
veteran appealed the initial disability ratings assigned.  
The veteran has subsequently moved to the jurisdiction of the 
VA RO in St. Petersburg, Florida.

The case was previously before the Board in October 2004 when 
it was remanded for examination of the veteran.  The 
requested development has been completed.  The Board now 
proceeds with its review of the appeal.  

In his substantive appeal, the veteran appeared to raise the 
issue of service connection for a right ankle scar that he 
reports is tender.  This matter is not currently developed or 
certified for appellate review.  Accordingly, it is referred 
to the RO for appropriate action.





FINDINGS OF FACT

1.  Prior to September 23, 2002, the veteran's cervical spine 
disability was manifested by slight limitation of motion and 
radiating pain with decreased sensation to his left hand. 

2.  Thereafter, the veteran's service-connected degenerative 
disc disease of the cervical spine is manifested by:  flexion 
to 40 degrees, extension to 20 degrees, and rotation to 80 
degrees bilaterally.  There is no evidence of ankylosis, 
muscle spasm, listing of the spine or abnormal contour, 
current neurologic abnormalities, or a fractured vertebra; 
nor did the veteran have any incapacitating episodes.  

2.  The veteran's service-connected residuals of a right 
ankle injury are manifested by plantar flexion to 30 degrees, 
dorsiflexion to 15 degrees, and complaints of pain and 
discomfort.  

3.  Since the initial grant of service connection, the 
veteran's service-connected allergic rhinitis is manifested 
by greater than 50 percent obstruction of the nasal passages 
on both sides and extensive polyp like changes.  

4. Since the initial grant of service connection, the 
veteran's recurrent laceration to the cornea produces 
episodes of blurry vision, occasional tearing, occasional 
redness, and occasional flashes of light, without producing 
impairment of visual acuity or loss of field of vision.

5.  Prior to February 17, 2005, the veteran's chondromalacia 
patella of the right knee was manifested by pain and 
tenderness, with no objective evidence of limitation of 
motion or instability. 

6.  The veteran's chondromalacia patella of the right knee is 
presently manifested by flexion to 135 degrees, extension to 
0 degrees, and complaints of pain and discomfort.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent rating for degenerative disc disease of the cervical 
spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5003, 5010, 
5290, 5293 (effective prior to September 26, 2003); 38 C.F.R. 
§§ 4.1, 4.71a, Diagnostic Code 5295 (effective prior to 
September 23, 2002); Diagnostic Codes 5237 (effective from 
September 29, 2003), 5243 (effective from September 23, 
2002).

2.  The criteria for a rating in excess of 10 percent for the 
residuals of a right ankle injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. Part 4, 
including §§ 4.7, 4.71a and Diagnostic Code 5271 (2007).  

3.  The criteria for a 30 percent rating, and not in excess 
thereof, for allergic rhinitis, have been met effective April 
30, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. 
Part 4, including §§ 4.7, 4.97 and Diagnostic Code 6522 
(2007).  

4.  The criteria for a 10 percent rating for the residuals of 
a laceration to the cornea of the left eye have been met 
effective April 30, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.2, 4.7, 4.84a, Diagnostic 
Code 6009 (2007).

5.  The criteria for a compensable disability rating for 
chondromalacia patella of the right knee, for the period of 
time prior to February 17, 2005, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. Part 4, 
including §§ 4.7, 4.71a and Diagnostic Codes 5014, 5257, 5260, 
5261 (2007).  

6.  The criteria for a rating in excess of 10 percent for 
chondromalacia patella of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. Part 4, 
including §§ 4.7, 4.71a and Diagnostic Codes 5014, 5257, 5260, 
5261 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided and appealed prior to the enactment of the 
current section 5103(a) requirements in 2000.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to a content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

The veteran filed his claims for service connection in April 
1998.  The rating decision on appeal was issued in September 
1998.  VCAA notice was provided to the veteran in letters 
dated March 2001, December 2003, and February 2005.  The 
notice required by Dingess was provided to the veteran in 
September 2006.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA [treatment 
records and obtained VA Compensation and Pension examinations 
for the disabilities at issue.  Significantly, neither the 
appellant nor his or her representative has identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his contentions; private medical records, VA 
medical treatment records, and VA examination reports.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis will focus specifically on what the 
evidence shows, or fails to show, with respect to the 
veteran's claims for increased disability ratings.  

II.  Increased Ratings 

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2007).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).

Service connection is in effect for the disabilities at issue 
effective from April 1998 which is the date of claim for 
service connection.  This appeal addresses the initial 
disability ratings assigned for the veteran's service-
connected disabilities upon the award of service connection; 
the entire body of evidence is for equal consideration.  
Consistent with the facts found, the ratings may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999). 

A.  Cervical Spine

As noted above, this appeal dates from 1998.  During the 
course of this appeal the regulations for rating disabilities 
of the spine were revised effective September 23, 2002, and 
effective September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 
22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
regulations for intervertebral disc syndrome under Diagnostic 
Code 5293 that became effective on September 23, 2002, 
contained notes addressing the definition of incapacitating 
episodes and addressing rating procedure when intervertebral 
disc syndrome is present in more than one spinal segment.  
These notes were omitted when the criteria for intervertebral 
disc syndrome were reclassified as Diagnostic Code 5243, 
effective on September 26, 2003.  This omission was 
apparently inadvertent and was corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004).  The correction was made 
effective from September 26, 2003.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (April 
10, 2000).

The veteran's cervical spine disability was initially rated 
for traumatic arthritis under Diagnostic Code 5010 which 
requires that traumatic arthritis be rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2007). 
Diagnostic code 5003, degenerative arthritis, requires rating 
under limitation of motion of the affected joints, if such 
would result in a compensable disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2007).  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assigned for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  
Accordingly, the veteran's disability was rated under 
Diagnostic Code 5290.  The Rating Schedule, prior to 
September 26, 2003, provided ratings for limitation of motion 
of the cervical spine (neck) when limitation was slight (10 
percent), moderate (20 percent), or severe (30 percent).  38 
C.F.R. § 4.71a, Diagnostic Code 5290 (effective before 
September 26, 2003).  

Prior to September 26, 2003 degenerative disc disease was 
rated under Diagnostic Code 5293 for intervertebral disc 
syndrome.  The Rating Schedule, provided for a noncompensable 
rating for postoperative, cured intervertebral disc syndrome.  
A 10 percent rating was warranted upon a showing of mild 
intervertebral disc syndrome, while a 20 percent rating 
contemplated moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent rating required severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent rating, the highest rating 
assignable, required persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71, Diagnostic Code 5293 
(effective before September 26, 2003).

The prior rating schedule also provided for 100 percent 
disability ratings for disabilities of the spine for:  
residuals of a fractured vertebra with spinal cord 
involvement rendering the veteran bedridden or requiring long 
leg braces; or for complete bony fixation (ankylosis) of the 
entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286 
(effective before September 26, 2003).

Effective September 26, 2003, the criteria for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  The reclassified Diagnostic Code 
for cervical strain is 5237 while the new Diagnostic Code for 
intervertebral disc syndrome is 5243.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (effective from September 26, 2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire spine (100 
percent);

For unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
(20 percent); and

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

It is noted that when evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2) (2007).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3) (2007).

Range of motion measurement is to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 
(5)(2007).  Disability of the thoracolumbar and cervical 
spine segments are to be separately evaluated, except when 
there is unfavorable ankylosis of both segments, which will 
be rated as a single disability.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(6) (2007).

As noted above, Diagnostic Code 5293 was amended effective in 
September 2002 to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  In the present case there 
is no evidence of incapacitating episodes resulting from the 
degenerative disc disease of the cervical spine as is noted 
in the recent, February 2005, VA examination report. 
Accordingly, rating under these criteria is not appropriate.  
38 C.F.R. § 4.71a, Diagnostic Code 5243, formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note (1) (2007).  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

A private radiology report dated January 1998 reveals the 
presence of degenerative disc disease in the cervical spine.  
In January 2001, a VA examination of the veteran was 
conducted.  Range of motion testing of the neck revealed:  
flexion to 40 degrees; extension to 20 degrees; rotation to 
70 degrees on the right; and, rotation to  80 degrees on the 
left.  The veteran reported pain radiating down his left arm 
with some paresthesia.  Upon physical examination there was 
no reflex or motor deficit but he did have decreased 
sensation to his left hand.  The diagnosis was degenerative 
disc disease with a degenerative arthritis of the lumbar 
spine and radiculitis.  Under Diagnostic Code 5293, as in 
effect prior to September 23, 2002, no more than a 10 percent 
evaluation would be warranted based on the mild neurological 
symptoms manifested of radiating pain with decreased 
sensation.  As the evidence of record did not show moderate 
intervertebral disc syndrome with recurring attacks, an 
evaluation for the cervical spine disability in excess of 10 
percent under this diagnostic code is not warranted.  

In February 2005, the most recent VA examination of the 
veteran was conducted.  The veteran reported having neck pain 
with occasional radiation of the pain in to his chest and 
left arm.  Range of motion testing of the neck revealed:  
flexion to 40 degrees; extension to 20 degrees; and rotation 
to 80 degrees bilaterally.  Physical examination revealed no 
reflex, sensory, or motor defects in the upper extremities.  
However, the examiner noted that repeated motion caused an 
increase in pain which limited the veteran's extension by an 
additional 5 degrees to only 15 degrees total.   The veteran 
reported losing approximately 12 days of work due to neck 
pain, but no hospitalization or incapacitating episodes were 
noted.  The diagnosis was degenerative disc disease of the 
cervical spine. 

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
veteran's degenerative disc disease of the cervical spine.  
When the disability is considered under the prior 
regulations, the medical evidence shows that the veteran had 
either a slight limitation of motion of the cervical spine, 
or mild intervertebral disc disease.  There was no evidence 
of any moderate limitation of motion or of recurring attacks 
or persistent symptoms of degenerative disc disease.  

The Board notes that under the former criteria, there was no 
specific measure of the range of motion of the spine included 
in the regulations used to evaluate disability of the 
cervical spine.  However, range of motion measurements were 
added with the September 2003 change in regulations.  See 
Plate II, 38 C.F.R. § 4.71.  The range of motion measurements 
from Plate II are instructive in understanding the given 
range of motion measurements and how they relate to the terms 
used in the earlier rating criteria-"slight," "moderate" 
or "severe."  In this case, given that Diagnostic Code 5290 
provides for three ratings (10 percent for slight limitation, 
20 percent for moderate limitation, and 30 percent for severe 
limitation), assigning a higher evaluation based on normal 
bilateral rotation, forward flexion to 40 degrees when normal 
flexion is to 45 degrees and 20 degrees of extension when 45 
degrees is normal, would not be appropriate.  While extension 
is limited by 25 degrees, flexion is only limited by five 
degrees, therefore, the loss of motion more nearly 
approximates mild limitation of motion rather than moderate.  
38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5293 (effective 
before September 26, 2003).

When the disability is considered under the current rating 
criteria a disability rating in excess of 10 percent is also 
not warranted.  Specifically, the veteran's forward flexion 
of the cervical spine is not limited to 30 degrees, nor is 
his combined range of motion of the cervical spine less than 
170 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).  
Nor was muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour, or abnormal 
kyphosis present.  Also, while the veteran indicates 
complaints of radiating pain into his arm, physical 
examination found no neurologic abnormities of the upper 
extremities.  Accordingly, a disability rating in excess of 
10 must be denied.  

B.  Right Ankle

Service medical records reveal that the veteran injured his 
right ankle during active service.  A private medical record 
dated in April 1998 reveals that the veteran had complaints 
of occasional right ankle swelling with no indication of any 
limitation of motion.

In October 2001, the veteran underwent a VA examination of 
his right ankle.  Physical examination showed 20 degrees of 
plantar flexion compared to 45 degrees on the contralateral 
side, 15 degrees dorsiflexion compared to 20 degrees on the 
other side, 15 degrees inversion and 5 degrees inversion 
compared to 20 degrees and 30 degrees on the other side 
respectively.  There was tenderness in the lateral ligaments 
of the right ankle in the calcaneal ligament group and in the 
anterolateral joint capsule.  The diagnosis was chronic 
capsulitis and tendonitis of the right ankle.  

In February 2005, VA examination of the veteran was 
conducted.  Physical examination revealed that the veteran 
had good squatting capability with good heel and toe raising.  
Some joint tenderness was noted.  Range of motion testing 
revealed plantar flexion to 30 degrees and dorsiflexion to 15 
degrees.  The examining physician noted that repeated motion 
caused pain but no decrease in range of motion, no 
incoordination, no weakness, and no fatigability.  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
veteran's service-connected right ankle disability.  The 
veteran's right ankle disability is rated under Diagnostic 
Code 5271 for limitation of motion of the ankle.  A 10 
percent disability rating contemplates moderate limitation of 
motion while a 20 percent rating contemplates marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2007).  Normal ranges of motion for the ankle are 0 to 
20 degrees of dorsiflexion and 0 to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.  The medical evidence 
of record reveals that the veteran has moderate limitation of 
motion of the right ankle based on only 5 degrees of 
dorsiflexion lost and up to 25 degrees of lost plantar 
flexion with some complaints of pain.  There is no evidence 
of additional extension or plantar flexion lost such that 
marked limitation of motion is present, nor is there any 
evidence of ankylosis or malunion which would warrant rating 
the disability under another Diagnostic Code.  See, 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5270, 5272, 5273.  Accordingly, 
entitlement to a disability rating in excess of 10 percent 
for the right ankle disability must be denied.  

C.  Allergic Rhinitis

The veteran claims entitlement to an increased disability 
rating for his allergic rhinitis.  The evidence of record 
reveals that the veteran has had various upper respiratory 
disorders ever since service.  With respect to the veteran's 
rhinitis, private and VA treatment records reveal continuing 
treatment for these disabilities since separation from 
service.  

In June 1998, the veteran complained of pimples inside his 
nasal passages.  A CT scan of the bilateral sinuses in July 
1998 showed small polypoid soft tissue densities in both 
antra, the largest on the right, about 6 mm.  Another was 
found on the left maxillary antrum that was 6 to 7 mm.  Small 
polyps were noted to be possible.  

In February 2005, a VA examination of the veteran was 
conducted.  Examination revealed a 70 to 80 percent reduction 
of the nasal airway passage on the left and a 50 percent 
reduction of the nasal airway passage on the right.  The 
examiner noted the presence of extensive polyp like changes, 
although "I do not see frank polyps."  

The veteran's service-connected allergic rhinitis is 
presently rated at a 10 percent disability rating under 
Diagnostic Code 6522.  A 10 percent rating contemplates 
allergic or vasomotor rhinitis without polyps when there is 
greater than 50- percent obstruction of nasal passages on 
both sides or complete obstruction of one side.  A 30 percent 
disability rating, the highest rating assignable under this 
Diagnostic Code, contemplates allergic or vasomotor rhinitis 
with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2007).  
The evidence supports the assignment of a 30 percent 
disability rating.  While the recent VA examination indicated 
that the veteran did not have "frank polyps,"  it did 
indicate the presence of "extensive polyp like changes" in 
the veteran's nasal passages.  The Board believes that this 
most nearly approximates the criteria contemplated by the 30 
percent disability rating as the impact on the veteran's 
nasal airways would indeed be similar.  In light of the CT 
scan findings from 1998, the 30 percent disability rating is 
warranted as of April 30, 1998.

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 30 percent for the 
veteran's allergic rhinitis.  Simply put, there is no 
evidence of rhinoscleroma, or a granuloma which would warrant 
the assignment of a disability rating in excess of 30 
percent.  See, 38 C.F.R. § 4.97, Diagnostic Codes 6523, 6524 
(2007). 

D.  Left Eye

The veteran incurred a laceration to the cornea of the left 
eye during service.  In January 2001, a VA examination of the 
veteran was conducted.  the veteran complained of occasional 
tearing and redness of the left eye.  Visual acuity testing 
of the eye revealed refractive error which was corrected to 
20/25.  Physical examination revealed a very tiny residual 
foreign body scar to the cornea.  

In March 2005, the most recent VA ophthalmology examination 
of the veteran was conducted.  The veteran reported blurry 
vision in his left eye when reading and seeing "flashes of 
light" in his left eye.  Physical examination revealed 
residual corneal scarring of the left eye just superior to 
the visual axis, but the visual axis was noted to be clear.  
Refractive error testing of the left eye revealed corrected 
distance vision to 20/25 and corrected near vision to 20/25 
with bifocal lenses.  

The veteran's service-connected residuals of a laceration of 
the cornea of the left eye is rated under Diagnostic Code 
6009 as an unhealed injury of the eye. 38 C.F.R. § 4.84a 
(2007).  Under the rating schedule, such injury, in chronic 
form, is to be rated from 10 percent to 100 percent for 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology. 
The minimum rating during active pathology is 10 percent.

The medical evidence consistently indicates that the 
veteran's left eye disability is not productive of any 
significant visual impairment or loss of visual field at any 
time during the pendency of the claim. His corrected visual 
acuity of the left eye is 20/25 for both near and distant 
vision.  This does not warrant the assignment of a 
compensable disability rating.  See, 38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6080 (2007).  

The veteran's disability is manifested by tearing, redness, 
some blurriness with reading, and flashes of light, without 
producing impairment of visual acuity or loss of visual 
field.  The Board finds that the evidence of these symptoms 
is sufficient to support a 10 percent rating under Diagnostic 
Code 6009.  Since service connection was granted effective 
April 30, 1998, the symptoms have been episodic and do not 
affect visual acuity, or field of vision, therefore, the 
disorder does not warrant a rating higher than 10 percent 
under any other potentially applicable diagnostic code used 
to evaluate disabilities of the eye.


E.  Right Knee

The veteran is service-connected for chondromalacia patella 
of the right knee.  There is no specific Diagnostic Code for 
this disability.  However, when a disability is encountered 
that is not listed in the rating schedule it is permissible 
to rate under a closely related disease or injury in which 
the functions affected, the anatomical location and the 
symptomatology are closely analogous to the condition 
actually suffered from.  38 C.F.R. § 4.20 (2007).

The veteran's chondromalacia patella of the right knee is 
rated by analogy under Diagnostic Code 5014 for Osteomalacia 
which required that the disability be rated on limitation of 
motion of the affected part as arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5014 (2007).  

The veteran's right knee disability was originally rated as 
noncompensably disabling under Diagnostic Code 5257. That 
Diagnostic Code contemplates other impairment of the knee 
with recurrent subluxation or lateral instability. A 10 
percent rating contemplates slight impairment.  A 20 percent 
rating contemplates moderate impairment while a 30 percent 
rating contemplates severe impairment. The 30 percent 
disability rating is the highest rating assignable under this 
Diagnostic Code. 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2007).  As will be discussed further below, Diagnostic Code 
5014 is the most appropriate diagnostic code in this case as 
the knee disability is not manifested by subluxation or 
instability.  

Limitation of flexion of the leg (knee) is rated under 
Diagnostic Code 5260.  This Diagnostic Code provides that 
when flexion is limited to 60 degrees a noncompensable (0%) 
disability rating is assignable. A 10 percent disability 
rating contemplates limitation of flexion to 45 degrees, with 
ratings of 20 and 30 percent provided for even greater 
limitation of flexion.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2007).  The RO assigned a 10 percent rating under 
Diagnostic Code 5014 by way of a September 2006 rating 
decision.  The effective date of the 10 percent rating was 
February 17, 2005.

Limitation of extension of the leg (knee) is rated under 
Diagnostic Code 5261.  This Diagnostic Code provides that 
when extension is limited to 5 degrees a noncompensable (0%) 
disability rating is assignable.  A 10 percent disability 
rating contemplates limitation of extension to 10 degrees, 
with ratings up to 50 percent being provided for even greater 
limitations of extension.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2007).

The preponderance of the evidence is against the assignment 
of a compensable disability rating for the veteran's 
chondromalacia patella of the right knee, for the period of 
time prior to February 17, 2005.  In his June 1999 
substantive appeal the veteran asserted that he had periodic 
pain and swelling of his right knee along with slight to 
severe limitation of motion.  However, review of the medical 
evidence of record does not reveal any complaints of, or 
treatment for, right knee pain during this period of time.  A 
series of private medical consultations for joint pain were 
conducted in February and March 1998, but interestingly do 
not show any complaints of right knee pain.  A VA examination 
report of October 2001 reflected 150 degrees of flexion and 0 
degrees of extension.  There was no instability.  There was 
subpatellar crepitus with pain and tenderness on the 
anteromedial surface of the articular surface of the patella.  
Normal ranges of motion for the knee are from 0 degrees to 
140 degrees, therefore, limitation of motion was not present.  
See 38 C.F.R. § 4.71, Plate II.  There is simply no medical 
evidence showing any objective evidence of any compensable 
disability related to the veteran's right knee prior to 
February 17, 2005.  Accordingly, the assignment of a 
compensable disability rating during this period of time is 
denied.  

In February 2005 a VA examination of the veteran was 
conducted.  The veteran complained of right knee pain.  
Physical examination revealed no tenderness, instability, or 
crepitus.  Range of motion testing of the right knee revealed 
flexion to 135 degrees and extension to 0 degrees.  Repeated 
motion caused an increase in pain but did not decrease the 
range of motion of the right knee.  The RO assigned a 10 
percent evaluation based on his limitation of motion with 
pain.  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
veteran's right knee disability.  Specifically, there is no 
instability of the knee and there is only a slight limitation 
of flexion which of itself does not warrant a compensable 
disability rating.  Accordingly, entitlement to an increased 
rating is denied.  

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995) 
and Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The 
appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 10 percent disability rating for his slight limitation 
of motion of the right knee.  The Board has considered the 
veteran's claim for increased ratings for his musculoskeletal 
disabilities under all appropriate diagnostic codes.  As 
stated above, painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59.  This has 
been accomplished in the present case.  Moreover, although 
the Board is required to consider the effect of pain when 
making a rating determination, which has been done in this 
case, it is important to emphasize that the rating schedule 
does not provide a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).

Finally, in reaching the decisions above the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the assignment of a 
disability ratings in excess of those noted above, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).







	(CONTINUED ON NEXT PAGE)






ORDER

A disability rating in excess of 10 percent for degenerative 
disc disease of the cervical spine is denied.  

A disability rating in excess of 10 percent for the residuals 
of a right ankle injury is denied.  

A disability rating of 30 percent, and not in excess thereof, 
is granted for allergic rhinitis from April 30, 1998, subject 
to the law and regulations governing the payment of monetary 
awards.  

A disability rating of 10 percent, and not in excess thereof, 
is granted for the residuals of a laceration to the cornea of 
the left eye from April 30, 1998, subject to the law and 
regulations governing the payment of monetary awards.  

A compensable disability rating for chondromalacia patella of 
the right knee, for the period of time prior to February 17, 
2005, is denied.

A disability rating in excess of 10 percent for 
chondromalacia patella of the right knee is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


